Exhibit 10.67

OMNIBUS SECURITY INTEREST ACKNOWLEDGEMENT

This Omnibus Security Interest Acknowledgement (“Acknowledgement”), dated
July 19, 2007, is executed and delivered by Irvine Sensors Corporation (“Irvine
Sensors”) and its subsidiary Optex Systems, Inc. (“Optex”).

WITNESSETH:

WHEREAS, simultaneously with the execution and delivery of this Acknowledgement,
Longview Fund, L.P. (“Longview”) shall lend Irvine Sensors Two Million Dollars
($2,000,000) (“New Loan”) pursuant to that certain Loan Agreement and a Secured
Note, each dated as of the date hereof, entered into between Irvine Sensors and
Longview, and issued by Irvine Sensors in favor of Longview; and

WHEREAS, in consideration for such loan, Irvine Sensors has agreed to grant a
security interest to Longview in its assets and guarantee its obligations
thereunder on a pari passu basis with the senior security interests and
guarantee rights granted to Longview and Alpha Capital Anstalt (“Alpha”)
pursuant to the Existing Security Agreements (as defined below), all of which
secure and guarantee Irvine Sensors ‘obligations pursuant to those certain
$18,250,000 principal amount loans made by Longview and Alpha to Irvine Sensors
on or about December 29, 2006.

1. Acknowledgement as to Application of Security Agreements to the New Loan.
Irvine Sensors and Optex hereby acknowledge and agree that the following
security agreements and guaranties shall secure and guaranty all of Irvine
Sensors’ obligations under the New Loan (which shall include all obligations
under the Loan Agreement and Secured Note referenced in the first recital above)
to Longview (“New Loan Obligations”) as if the New Loan were in existence as of
the original date of execution and delivery of each Existing Security Agreement,
as well as any other obligations of Irvine Sensors and Optex to Longview and
Alpha under any other agreement now existing or hereafter arising between Irvine
Sensors and/or Optex and Longview and/or Alpha, in both cases as if all
Obligations (as defined below) created thereby, were originally intended to be
part of the obligations secured by each Existing Security Agreement. Further,
Irvine Sensors acknowledges the first priority security interests securing the
obligations of Irvine Sensors to Longview and Alpha under the Term Notes issued
in connection with the Term Loan and Security Agreement referenced in 3.e.
below, and acknowledges that the New Loan Obligations are afforded the same
first priority security interests vis a vis the security interests created under
those certain Series 1 Senior Subordinated Secured Convertible Notes due
December 30, 2009 issued by Irvine Sensors and held by Longview Fund, L.P. and
Alpha, and that certain Series 2 Senior Subordinated Secured Convertible Note
due December 30, 2009 issued by Irvine Sensors and held by Longview Fund, L.P.

2. Cross Collateralization. All Collateral (as defined below) now or hereafter
subject to a security interest or lien of Longview or Alpha pursuant to any or
all of the Existing Security Agreements shall secure any and all obligations of
Irvine Sensors and/or Optex

 

1



--------------------------------------------------------------------------------

to Longview and/or Alpha, now in existence or hereafter existing
(“Obligations”), and any proceeds of any Collateral may be applied to any of the
Obligations as Longview may see fit, subject to applicable law.

3. Definitions.

(i) For purposes of this Acknowledgement, the Existing Security Agreements
include the following agreements, all dated as of December 29, 2006, except as
otherwise stated below with respect to certain security agreements and a
guaranty originally executed and delivered by Irvine Sensors and Optex to and/or
in favor of Pequot Private Equity Fund III, L.P. and Pequot Offshore Private
Equity Partners III, L.P. (referred to below as the “various Pequot entities”),
which are all dated as of December 30, 2005:

a. that certain Irvine Sensors Intellectual Property Security Agreement,
executed and delivered by Irvine Sensors in favor of Longview and Alpha;

b. that certain Optex Intellectual Property Security Agreement, executed and
delivered by Optex in favor of Longview and Alpha;

c. that certain Optex Guaranty, executed and delivered by Optex in favor of
Longview and Alpha;

d. that certain Optex Third Party Security Agreement, executed and delivered by
Optex in favor of Longview and Alpha;

e. that certain Term Loan and Security Agreement by and between Irvine Sensors,
on the one hand, and Longview and Alpha, on the other;

f. that certain Security Agreement, dated December 30, 2005, by and among Irvine
Sensors and various Pequot entities;.

g. Subsidiary Security Agreements, all dated December 30, 2005, by and among
various subsidiaries of Irvine Sensors (including Optex) and various Pequot
entities; and

h. Subsidiary Guaranty, dated December 30, 2005, by and among various
subsidiaries of Irvine Sensors and various Pequot entities (items f – h, all as
assigned to Longview and Alpha pursuant to that certain Assignment Agreement by
and among the various Pequot entities, Longview and Alpha, dated December 29,
2006).

(ii) As used herein, the term “Collateral” shall mean all collateral of Irvine
Sensors and Optex as described and/or defined in any Existing Security
Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Irvine Sensors and Optex have executed this Acknowledgement
as of the date first written above.

 

IRVINE SENSORS CORPORATION By:  

/s/ John C. Carson

Name:   John C. Carson Title:   President & CEO OPTEX SYSTEMS, INC. By:  

/s/ Timothy W. Looney

Name:   Timothy W. Looney Title:   President

[SIGNATURE PAGE TO OMNIBUS SECURITY INTEREST ACKNOWLEDGEMENT]

 

3